OPINION
By BARNES, J.
The above entitled cause is now being determined as an error proceeding by reason of defendants’ appeal on questions of law from the judgment of the Court of Common Pleas of Franklin County, Ohio.
The action in the trial court was brought by plaintiff on behalf of himself, and ail others similarly situated, seeking injunctive relief from the interference with the barber business within the city through the threatened enforcement of a recently enacted ordinance fixing the minimum charge to be made for shaving and hair cutting, prescribing a payment of a $50.00 fee if in business for less than a year, and other regulations as fully set out through the ordinances.
The petition questioned the constitutionality of the ordinances and amendments thereto as being violative of both the Constitution of the State of Ohio and the Federal Constitution in several particulars. The cause was tried upon an amended petition, answers of the defendants, evidence, arguments, and brief of counsel.
The trial court found in favor of plaintiff, granting the relief prayed for as it related to the $50 fee and the minimum charge of fifty cents for a hair cut and twenty-five cents for a shave and overruled and denied the relief in all other particulars.
Costs were adjudged against the defendants. Counsel for appellants submit brief and by stipulation waive orai argument. We have, likewise, been favored with the transcript of the oral decision of the trial court.
We find this opinion very full and comprehensive, and, therefore, sustain the judgment of the trial court upon the reasoning set out in the transcribed opinion.
*339Judgment awarded against the appellants for costs.
Entry may be drawn accordingly.
HORNBECK, PJ. & GEIGER, J., concur.